Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 14, 2017

                                        No. 04-16-00623-CR

                                      Billy Ray MONREAL,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 14-04-11496-CR
                       The Honorable Camile G. Dubose, Judge Presiding


                                           ORDER

        The State’s third motion for extension of time to file its brief is granted. The State’s brief
is due on August 9, 2017.



                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.




                                                       ___________________________________
                                                       Luz Estrada
                                                       Chief Deputy Clerk